DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendments made have obviated the prior-made double patenting rejections by introducing new language.  Regardless, examiner notes that the prior made double patenting rejections were provisional non-statutory rejections.
Regarding claim 1 and its dependents, applicant’s amended language distinguishes over the art of record, which, representing the most pertinent prior art, results in the claims being allowable over the prior art as a whole.  The amended language requires that the width of each fracture change as a function of fracturing fluid pressure and local closure pressure over time, while being modeled as a one-dimensional element.  This feature is not taught or suggested by the prior art.
Regarding claim 11 and its dependents, applicant has provided a proper statement of common ownership and disqualified the reference relied upon to render obvious the newly amended limitation (formerly from claim 12).   As there is no equivalent prior art that renders this feature obvious beyond that already relied upon, this feature regarding the time-dependent spatial distribution comprising multiple proppant bed heights as a function of distance from the wellbore in each layer distinguishes over the prior art as a whole
In view of the above, the claims distinguish over the prior made 35 USC 103 rejections.  As previously noted, the step of “controlling a fracture treatment in real-time” provides both a practical application and significantly more than the abstract ideas recited in the claims, and as such the claims are eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147